Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the plurality of switching units" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim 16 is rejected for depending upon a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patane (US 2018/0163439 A1).
Regarding claim 17, Patane teaches a method of controlling a power release motor (94) of a power release mechanism (46) of a closure latch assembly, comprising the steps of: supplying the power release motor with at least one of a first motor current flow and a first motor voltage to drive the power release motor with a first speed in a first operation mode (para. 0038); and supplying the power release motor (94) with at least one of a second motor current flow and a second motor voltage to drive the power release motor with a second speed different than the first speed in a second operation mode (para. 0050; the spring assisted actuation leads to a different motor speed upon reset operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patane (US 2018/0163439 A1).
Regarding claim 1, Patane teaches a motor control system for a power operated mechanism of a closure latch assembly, comprising: a motor (94) coupled to the power operated mechanism (fig. 4); and a motor control circuit (25) coupled to control a power supply to the motor and drive the motor in a first direction and in a second direction (para. 0038); wherein the motor control circuit is configured to 
Patane does not explicitly teach a first motor terminal and a second motor terminal on the motor or a voltage supply and an electrical ground.  However, these are well known in the art and are required by all DC electric motors.  Therefore, while Patane does not explicitly point to two motor terminals connecting to a voltage supply and an electrical ground these parts are required by all DC electrical motors and one of ordinary skill in the art would understand that these components are included in Patane’s invention.  
Regarding claim 2, Patane teaches the motor control system as set forth in claim 1, wherein the power operated mechanism is a power release mechanism (46), and the motor is a power release motor (94) operatively coupled to a power release gear (90) of the power release mechanism.
Regarding claim 3, Patane teaches the motor control system as set forth in claim 2, wherein the first operation mode is a power release mode (para. 0045) and the second operation mode is a reset mode (para .0050), wherein the speed of the power release motor when driven in the reset mode is lower than the speed of the power release motor when driven in the power release mode to reduce an operating sound level of at least one of the motor and the power release mechanism (para. 0050).
Regarding claim 12, Patane teaches a closure latch system for a vehicle door, comprising: a closure latch assembly including a latch mechanism including a ratchet (60) and a pawl (70), the ratchet being moveable between a striker release position (fig. 9) and a striker capture position (fig. 4), the pawl being moveable between a ratchet holding position (fig. 4) whereat the pawl holds the ratchet in its striker capture position and a ratchet releasing position (fig. 9) whereat the pawl permits the ratchet to 
Patane does not explicitly teach a first motor terminal and a second motor terminal on the motor or a voltage supply and an electrical ground.  However, these are well known in the art and are .  
Allowable Subject Matter
Claims 4-11, 13-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 contains allowable subject matter for disclosing that the motor control circuit utilizes two separate circuits to operate the motor in separate directions and speeds.  Patane along with many others simply teach the reversal of polarity in order to change the direction of the motor, rather than utilize a separate circuit.   
Claim 8 contains allowable subject matter for disclosing that an electronic control unit commands the motor control circuit to provide two different current flow’s and two different motor voltages for the release direction and the reset direction.   
Claim 13 contains allowable subject matter for disclosing a plurality of switching units between the power supply and the motor terminals to change the current flow to the motor in order to change the direction of the motor.  
Claim 15 contains allowable subject matter for disclosing a plurality of relays coupled to the control unit to provide a different current flow for the releasing and reset operations.  

Claim 20 contains allowable subject matter for disclosing a plurality of relays coupled to the control unit to provide a different current flow for the releasing and reset operations.  
Claims 5-7, 9-11, 14, 16, 19 are objected to for depending upon an objected base claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675